Citation Nr: 1751991	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation for posttraumatic stress disorder (PTSD) in excess of: 10 percent prior to April 13, 2009; and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from July 1966 to July 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2014, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In February 2016, the Board remanded the issue herein, with the issue of entitlement to a total disability rating based upon unemployability (TDIU), for further development.  Substantial compliance was achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In November 2016, the Agency of Original Jurisdiction (AOJ) granted TDIU.  As such, this issue is no longer before the Board.  However, if the Veteran desires to file a claim for entitlement to an earlier effective date, it must arise on appeal within one year from the rating decision granting the disputed effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Finality of an effective date may only be overcome by a request for revision based on clear and unmistakable error.  Id.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

While additional delay is regrettable, another remand is required to fairly decide the Veteran's claim.  The Veteran generally contends that the manifestations of his PTSD are more severe than currently rated.  See September 2009 NOD; June 2010 statement; April 2012 Form 9; April 2013 Form 646; September 2013 statement; November 2014 transcript; November 2014 spouse statement; April 2016 Form 646; October 2017 Brief.  However, the record indicates worsening of psychiatric symptoms since the February 2016 psychiatric examination.  See November 2016 R.W. statement; November 2016 amputations examination. 

Accordingly, the case is REMANDED for the following action:

As the Veteran has contended worsening of psychiatric symptoms since the February 2016 VA psychiatric examination, schedule a new examination to assess the current severity of his PTSD.

See November 2016 R.W. statement (because of recent transmetatarsal amputation [TMA], the Veteran: was "severely depressed;" was "anxiety ridden;" had "short-term memory loss;" and had increased difficulty sleeping after "VA had arbitrarily reduced his medication for insomnia."); November 2016 amputations examination (left foot TMA on September 27, 2016).

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

